Citation Nr: 0210038	
Decision Date: 08/19/02    Archive Date: 08/29/02

DOCKET NO.  96-25 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
right below-knee amputation.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to April 
1946.

This matter is before the Board of Veterans' Appeals (Board) 
from a June 1995 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado, which denied the claim.  The RO in Phoenix, 
Arizona, currently has jurisdiction over the veteran's claims 
file.

The veteran provided testimony at a personal hearing before 
personnel at the RO in November 1995, and at a 
videoconference hearing before the undersigned Board Member 
in June 2001.  Transcripts of both hearings are of record.


FINDINGS OF FACT

1.  All reasonable development necessary for the disposition 
of the instant case has been completed.

2.  The veteran received VA medical treatment for a 
nonservice-connected right foot ulcer, which resulted in his 
right leg being placed in a total contact cast for one week.  
However, when the cast was removed it was discovered that the 
ulcer was infected, which resulted in the below-knee 
amputation.

3.  The medical evidence is in relative equipoise as to 
whether the veteran's right below-knee amputation was the 
direct result of the VA medical treatment he received, to 
include the total contact cast.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for 
right below-knee amputation are met.  38 U.S.C.A. §§ 1151, 
5103, 5103A, 5107 (West 1991 & Supp. 2001); Brown v. Gardner, 
115 S. Ct. 552 (1994); 66 Fed. Reg. 45,620-45,632 (August 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2001)) became law.  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45,620-45,632 (August 29, 2001).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100.

In the instant case, the Board finds that even though the RO 
did not have the benefit of the explicit provisions of the 
VCAA when it adjudicated the case below, VA's duties under 
this law have been fulfilled.  Here, the RO obtained a 
medical opinion in relation to this case.  The RO also 
advised the veteran of the evidence necessary to substantiate 
his claim by various documents, including the September 1995 
Statement of the Case and the May 1996 Supplemental Statement 
of the Case.  Further, it does not appear that the veteran 
has identified any pertinent evidence that has not been 
obtained or requested by the RO.  In addition, the Board 
requested an Independent Medical Expert (IME) opinion in 
conjunction with this case pursuant to 38 C.F.R. § 20.901(d), 
and such an opinion was promulgated in January 2002.  The 
veteran was subsequently provided with a copy of this IME 
opinion, and was informed that he had 60 days to review the 
opinion, and send the Board any additional evidence or 
argument he might choose to submit.  No response appears to 
be on file to this correspondence.  Thus, the Board finds 
that the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled, to include the amended regulatory 
provisions of 38 C.F.R. § 3.159.  No additional assistance or 
notification to the veteran is required based on the facts of 
the instant case.

As already mentioned, the RO did not have the benefit of the 
explicit provisions of the VCAA when it adjudicated the case 
below.  However, the Board notes that the VCAA made no 
changes in the requirements for compensation under 
38 U.S.C.A. § 1151.  Further, the RO considered all of the 
relevant evidence of record and all of the applicable law and 
regulations when it adjudicated the claim below, and the 
Board will do the same.  Moreover, for the reasons stated 
above, the Board has found that VA's duties under the VCAA 
have been fulfilled.  As such, there has been no prejudice to 
the veteran that would warrant a remand, and the veteran's 
procedural rights have not been abridged.  Bernard v. Brown, 
4 Vet. App. 384 (1993).


Background.  The veteran essentially contends that his right 
below-knee amputation was the result of negligent VA medical 
treatment.  He maintains that he sought VA medical treatment for 
a foot ulcer, after which his foot was placed in a total plaster 
cast for 7 days, that when the cast was removed gangrene had set 
in, and it was necessary to amputate below his right knee.  

The record reflects that the veteran has a 20 year history of 
nonservice-connected insulin dependent diabetes mellitus, type 
II.  In addition, he suffers from nonservice-connected peripheral 
vascular disease, and coronary artery disease (status post 
coronary artery bypass graft in 1986), among other medical 
conditions.  He has no service-connected disabilities.

A VA outpatient record dated in February 1991 reflects the first 
treatment of record for a superficial ulcer on the tip of the 
left 5th toe.  This record is notable in that it reflects the 
veteran received "DM foot education."  Further, the clinic 
report noted that the veteran seemed reasonably informed on DM 
foot care, and he was given infection precautions.

On April 28, 1992, the veteran was treated at a VA podiatry 
clinic for a non-healing, non-infected, and non-painful 
neurotrophic ulcer on the bottom of his right foot.  Thereafter, 
on August 31, 1992, he presented again for treatment of the ulcer 
under his right foot.  He reported that the ulcer originated 8 
weeks earlier.  The ulcer was not draining, and there was no 
pain, erythema, or bleeding, and the treating physician found 
that the ulcer was not infected.  Diagnosis was a neurotrophic 
ulcer under the first metatarsal phalangeal joint of the right 
foot.  The wound was debrided, and the veteran was referred to a 
cast room to be fitted for a total contact cast.  He was 
instructed to return to the VA podiatry clinic in one week.  

A VA hospital summary indicates that the veteran was hospitalized 
on September 8, 1992, after he presented with complaints of 
feeling periodically feverish.  VA medical records reflect that 
he felt ill the day after the total contact cast was applied, and 
had remained mostly bedridden with flu-like symptoms.  After 
removal of the total contact cast, orthopedic evaluation revealed 
that the right foot ulcer was grossly infected, and a right 
below-knee amputation was indicated for definitive care.  The 
veteran underwent a right below-knee amputation on September 9, 
1992.  

Of record are VA medical reports and opinions of VA physicians 
reflecting that total contact cast placement is standard 
treatment in a situation such the one in this case; the 
neurotrophic ulcer met the criteria for total contact cast 
therapy; and the veteran waited 4-5 days with symptoms of fever 
and pain before reporting same to VA medical care providers.  In 
a July 1994 medical report, a Director of the VA Medical Center 
(VAMC) where the amputation was performed stated that placing a 
non-infected neuropathic ulcer in a total contact cast is a well-
established treatment regimen.  The importance that the ulcer not 
be infected at the time of application was also noted.  The 
Director stated that the standard procedure is to instruct 
patients to immediately report for cast removal and examination 
if fever, pain, or swelling develops.  The veteran reportedly 
expressed that he was aware he should have returned sooner, as he 
had experienced pain and fever during the previous 4 or 5 days, 
but elected to wait until the day of his scheduled appointment.

Also of record are medical reports of private physicians, 
including an October 1996 affidavit from E. B. B., D.P.M. (Dr. B 
), who essentially maintain that the veteran's amputation was 
directly related to complications resulting from the application 
of a total contact cast, and that the veteran's history of 
neuropathy and peripheral vascular disease contraindicated total 
contact casting because the potential for constriction of the 
compromised limb could lead to infection, gangrene, and loss of 
the limb.  Moreover, Dr. B stated that the care provided by the 
podiatry clinic to the veteran included a failure to understand 
the severity of the veteran's global peripheral vascular disease, 
the failure to attempt a more conservative and reasonable care 
regarding ulcer management, and the failure to provide any 
detailed instructions, warnings, pager numbers or contact numbers 
for the doctors in case any warning should ensue regarding his 
limb or his well-being.  Dr. B further stated that the lack of 
assessment, the appraisal and care provided to the veteran fell 
below the accepted standard of podiatric care.  It is noted that 
Dr. B's affidavit included a summary of the medical records 
regarding the circumstances of the veteran's right below-knee 
amputation, and noted the veteran's history of diabetes mellitus 
and coronary artery disease.

At both his November 1995 and June 2001 hearings, the veteran 
testified about the circumstances surrounding his right below-
knee amputation, to include the VA medical treatment he had 
received at that time.  He also testified that he did experience 
flu-like symptoms soon after placement of the total contact cast, 
and called the VA medical facility to report the symptoms.  
Apparently, however, he could not immediately be seen, and waited 
for his previously scheduled follow-up appointment.

As indicated above, the Board requested an IME opinion in 
conjunction with the veteran's appeal, and such an opinion was 
promulgated in January 2002.  The clinician who authored this 
opinion stated:

I have reviewed the enclosed information 
and records regarding the patient who had 
a below-knee amputation following total 
contact cast application.

In general, the likelihood for foot ulcer 
and subsequent amputation is substantial 
if the following risk factors are 
present: male, history of diabetes 
mellitus of over ten years duration, 
peripheral neuropathy (insensate foot), 
occlusive vascular disease, and history 
of smoking.  This patient has most, if 
not all, of the risk factors mentioned.  
The history and physicals at one point 
indicated that he used to smoke but has, 
for some time, quit smoking.  The given 
profile of this patient indicated the 
high risk and high likelihood of foot 
amputation following a neurotropic ulcer 
with infection.

The use of total contact cast in the care 
of diabetic foot is a well-established 
modality.  The only absolute 
contraindication, in my opinion, is the 
case of uncontrolled infection and 
osteomyelitis and gangrene which are 
quite obvious to most of us who deal with 
this problem in that a total contact cast 
would have no benefit in such a 
circumstance.  Otherwise, the presence of 
some degree of vascular disease, some 
degree of soft tissue infection, presence 
of partial loss of sensation, which is 
quite common and almost universal in 
these patients, is not a contraindication 
for judicious use of total contact cast.  
Even in a questionable case, the use of 
total contact cast can be considered and 
is considered prudent, provided that the 
cast is applied and changed properly and 
the foot is re-examined within 3-7 days.  
In my practice, I apply the cast and try 
to change and re-examine the ulcers in 3-
4 days and if I notice improvement, I 
will continue using the contact cast.  
However, if there are signs of worsening 
or progression of infection or ulcer, I 
will seek other modalities of treatment.  
When the total contact cast is working, 
it is customary that it can be applied 
and changed every 1-3 weeks until the 
healing of the ulcer.

In this case, the patient had his cast 
applied on August 31 and the next time he 
was seen and infection was discovered was 
September 8.  This is a period of 8-9 
days from application of the contact cast 
before an uncontrolled foot infection was 
discovered.  In my opinion, several 
factors contributed during this period of 
time, i.e., the patient was out of town, 
developed flu-like symptoms, and the 
availability of the appointment and the 
situation for follow up clinic visit.  
Had he been checked within 3-4 days after 
the cast application, it is possible that 
the infection could have been recognized 
at a less advanced stage and other 
options or modalities of treatment could 
have been tried.  However, this may or 
may not change the eventual outcome, 
i.e., amputation. As stated above, this 
patient's profile is high risk for 
amputation following foot ulcers at any 
rate.

Given the rationale above, my answers to 
the two questions posed are: the right 
below-knee amputation in this patient was 
mainly the result of the natural history 
of his medical condition, i.e., long 
standing diabetes mellitus and associated 
neuropathy and vascular disease.  In my 
opinion, this is not a direct result from 
the treatment using the total contact 
cast.

As mentioned above, the veteran was provided with a copy of this 
opinion, and was informed that he had 60 days in which to review 
it and submit additional evidence and argument, but no such 
response appears to be on file.


Legal Criteria.  The provisions of the 38 U.S.C.A. § 1151 
provide that where any veteran shall have suffered an injury, 
or an aggravation of any injury, as a result of 
hospitalization, medical or surgical treatment, not the 
result of such veteran's own willful misconduct, and such 
injury or aggravation results in additional disability to or 
death of the veteran, disability or death compensation shall 
be awarded in the same manner as if such disability or death 
were service connected.

In Brown v. Gardner, 115 S. Ct. 552 (1994), the United States 
Supreme Court held that VA's interpretation of 38 U.S.C.A. § 
1151 as encompassing only additional disability resulting 
from VA negligence or from accidents during treatment was 
unduly narrow and was not consistent with the plain language 
of the statute.  The Supreme Court found that the statutory 
language of 38 U.S.C.A. § 1151 simply required a causal 
connection between VA hospitalization and additional 
disability, and that there need be no identification of 
"fault" on the part of VA.

However, the Supreme Court further held that not every 
"additional disability" was compensable.  The Supreme Court 
did not intend to cast any doubt on the regulations insofar 
as they excluded coverage for incidents of a disease's or 
injury's natural progression, occurring after the date of 
treatment.  Gardner, 115 S. Ct. at 556 n.3.  In sum, the 
Supreme Court found that the statutory language of 38 
U.S.C.A. § 1151 simply required a causal connection between 
VA medical treatment and additional disability but that not 
every additional disability is compensable.

On March 16, 1995, amended VA regulations were published to 
conform with the Supreme Court's decision.  The regulations 
provided that it was necessary to show that the additional 
disability was actually the result of the disease or injury 
or an aggravation of an existing disease or injury and not 
merely coincidental therewith. 38 C.F.R. § 3.358(c)(1).  The 
mere fact that aggravation occurred is not sufficient to 
warrant compensation in the absence of proof that it was the 
result of training, hospitalization, medical or surgical 
treatment, or examination.  38 C.F.R. 
§ 3.358(c)(2).  Compensation is not payable for the necessary 
consequences of treatment or examination, which are those 
consequences which are certain to result from, or were 
intended to result from the treatment or examination 
administered.  38 C.F.R. § 3.358(c)(3).  Compensation is also 
not payable for the continuance or natural progress of the 
disease or injury for which the treatment was authorized.  38 
C.F.R. § 3.358(b)(2).

Effective October 1, 1997, 38 U.S.C.A. § 1151, relating to 
benefits for persons disabled by VA treatment or vocational 
rehabilitation, was amended by Congress.  See Section 422(a) 
of PL 104-204.  The purpose of the amendment is, in effect, 
to overrule the Supreme Court's decision in Gardner, which 
held that no showing of negligence is necessary for recovery 
under § 1151.  However, that amendment to 38 U.S.C.A. § 1151 
does not apply in this case because the veteran filed his 
claim for compensation under  38 U.S.C.A. § 1151 prior to 
October 1, 1997.  See VAOPGCPREC No. 40-97 (Dec. 31, 1997).  
All 1151 claims, such as the veteran's claim, which were 
filed before October 1, 1997, must be adjudicated under the 
statutory provisions in effect when Gardner was reviewed by 
the Supreme Court, and under the regulatory provisions 
promulgated by the VA on March 16, 1995.


Analysis.  In the instant case, the Board finds that the 
evidence is in relative equipoise as to whether the veteran's 
right below-knee amputation was the direct result of the VA 
medical treatment he received, to include the total contact 
cast.
Accordingly, entitlement to compensation under 38 U.S.C.A. § 1151 
for right below-knee amputation is warranted.

The record clearly shows that the veteran received VA medical 
treatment for a right foot ulcer, which included being placed in 
a total contact cast for more than a week, and that when the cast 
was removed it was discovered that the ulcer was grossly infected 
which resulted in the right below-knee amputation.  In short, 
there is no dispute that the amputation occurred after the 
veteran received VA medical care.  The central question here is 
whether the medical condition which necessitated the amputation 
was the result of VA medical care.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Nothing on file shows that the veteran has the 
requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.

As detailed above, there are medical opinions both for and 
against the veteran's claim of compensation under 38 U.S.C.A. 
§ 1151.  For example, the October 1996 affidavit from Dr. B 
supports the claim, while the July 1994 opinion of the VAMC 
Director is against the claim.  It was due to this 
conflicting evidence that the Board requested the IME opinion 
to resolve this case.  The IME opinion was based upon a 
review of the veteran's claims file, which included the 
medical records concerning the VA medical treatment which 
preceded the amputation, as well as the opinions of Dr. B and 
the VAMC Director.  

The IME opinion found that the right below-knee amputation was 
"mainly the result of the natural history of [the veteran's] 
medical condition, i.e., long standing diabetes mellitus and 
associated neuropathy and vascular disease," and that "this 
[was] not a direct result from the treatment using the total 
contact cast."  However, the Board finds that this conclusion is 
not supported by the IME's findings.  Specifically, it was noted 
that, even in a questionable case, the use of total contact cast 
can be considered and is considered prudent, provided that the 
cast is applied and changed properly and the foot is re-examined 
within 3-7 days (emphasis added).  The physician specialist 
further noted that, in his practice, he tried to change the cast 
and re-examine the ulcers in 3-4 days (emphasis added) and it was 
indicated that the contact cast would be continued only if 
improvement was noted (emphasis added).  In the case in question, 
the IME acknowledged that the veteran had his cast applied on 
August 31 and was not seen until September 8, when the infection 
was discovered, which was a period of 8 to 9 days (emphasis 
added).  While several non-VA treatment factors contributing to 
the complication were noted, the fact remains that when the 
veteran was initially placed in the contact cast, the foot ulcer 
was the size of a dime, and by the time he was finally seen for 
follow-up 8 to 9 days later, gangrene had set in, and it was 
necessary to amputate below his right knee.  It appears to the 
Board that the veteran was not properly advised as to the 
potential complications when the cast was applied.  The Board 
also finds that the veteran's testimony concerning a call to the 
VA to report flu-like symptoms several days prior to his finally 
being seen to be credible.  It is apparent that, had the veteran 
had been seen for follow-up within the time frame recommended by 
the IME, there may well have been a different result. 

As the evidence is in relative equipoise as to whether the 
veteran's right below-knee amputation was the direct result 
of the VA medical treatment he received, to include the total 
contact cast, the benefit of the doubt doctrine is for 
application in the instant case.  Accordingly, entitlement to 
compensation under 38 U.S.C.A. § 1151 for his right below-
knee amputation is warranted.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
right below-knee amputation is granted.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

